Exhibit 10.1
Information Concerning Executive Compensation


It has been the policy of Leucadia National Corporation (the "Company") since
the current management took over in 1978 to emphasize performance based
compensation through the payment of discretionary bonuses.


On January 26, 2010, the Company's Board of Directors, upon the recommendation
of the Compensation Committee in consultation with Ian M. Cumming, Chairman of
the Board, and Joseph S. Steinberg, President of the Company, approved annual
salary increases (effective January 1, 2010) and discretionary 2009 cash bonuses
for each of the Company's executive officers who were included as named
executive officers in the Company's 2009 proxy statement (other than Mr. Cumming
and Mr. Steinberg1 ).




Name
 
Base Salary in 2010
   
Bonus Award for 20092
                             
Thomas E. Mara
  $ 364,000     $ 610,590                    
Joseph A. Orlando
  $ 331,000     $ 809,630                    
Justin R. Wheeler
  $ 300,000     $ 847,500  




_______________________
 
1 Consistent with past practice, bonuses for 2009 for Messrs. Cumming and
Steinberg will be considered by the Compensation Committee of the Board of
Directors at the Board of Directors meeting to be held following the Company's
2010 annual meeting of shareholders.
 
2Includes annual holiday bonus paid to all employees based on a percentage of
salary of $10,590 for Mr. Mara, $9,630 for Mr. Orlando and $7,500 for Mr.
Wheeler.